Title: From George Washington to Captain Bartholomew von Heer, 27 July 1778
From: Heer, Bartholomew von
To: Washington, George


          
            Sir.
            Head Quarters White plains 27 July 1778
          
          Upon receiving this letter you are immediately to repair to camp to the exercise of the
            duties of your office—There is no useful purpose
            answered that I know of by your absence, while the advantages of the institution are in
            a great measure lost to the army.
          If you have procured cloathing for your corps, it may be directed to be sent on after
            you. I am Sir your obt hble servt.
        